Territory of Michigan to wit
In the matter of James Abbott vs Otis Russell Guy Carleton Eliah Cine Russell & William Thompson
Now imprisoned in the Common Jail of the Territory, being used as a Jail in & for the County of Wayne, in sd Territory of Michigan on said Action instituted




*548


The undersigned prays that your Honor will direct a Writ of Habeas Corpus to issue Rble forthwith before your Honor at the Court or Indian Council House, directing the Bodies of sd Prisoners to be brought before your Honor as they have been suffering in sd Jail since yesterday, inasmuch as they have been so confined without just cause. And as in Duty Bound your petitioner will ever pray
NB Detroit Nov i. 1816
Please to direct a writ of supoena Duces Tecum to Peter Audrain as Register of the Land Office, to bring with him the Records of the proceedings of the U S Commissioners of the Land Office in Detroit page 12.1 —J. B. Alloirs dit Lapierre Claim—
Geo McDougall
Atty for sd Defendants prisoners
No 12.0 of June 1808
Chs Poupard dit Lafleurs right reserved which is the principal proof relied upon to maintain the right of the sd Charles Poupard under whom the undersigned holds right to said fishery, which Js Abbott corruptly calls his own, but which he as one of the U S Commissioners who sat on the claim so reserved of said poupard & right thereto he himself well knows
Respectfully
Geo McDougall
for himself Chs Poupard dit Lafleur & his Tenants the aforesaid Prisoners
*549Territory of Michigan
DISTRICT OF DETROIT
TO WIT
Be it remembered that on this first day of November in the year of our Lord one thousand Eight hundred & sixteen, personally appeared before me Peter Audrain, one of the justices of the peace in & for said district of Detroit, George McDougall, Counsel & attorney at Law in the Superior Courts of said Territory, who being solemnly sworn on the Holy Evangelists of Almighty God deposeth and saith that he verily & conscienciously believes that the two foregoing Complaints by him signed in behalf of himself Chas Poupard & Otis Russell Guy Carleton, Eliah Cene Russell and William Thompson, are in substance true & that he believes he can prove the same to the satisfaction of the Honbl A B. Woodward, one of the Judges of the Supreme Court of the Territory of Michigan provided sd Judge will investigate the same and further this Deponent saith not Sworn & Subscribed Geo McDougall
before me, at my Office in the City of Detroit the day & year first above written
Peter Audrain
Justice of the peace D. D. T. M.
Michigan ss.
Let a writ of habeas corpus issue on this application returnable in open court on Monday next.
Woodward
One of the judges.
Nov. i, 1816.

[In the handwriting of George McDougall]


[In the handwriting of Augustus B. Woodward]